Case 2:18-cv-00135-JRG Document 211-3 Filed 03/05/19 Page 1 of 5 PageID #: 20026



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

 FRACTUS, S.A.,
            Plaintiff,                        JURY TRIAL DEMANDED
      v.

 AT&T MOBILITY LLC,
           Defendant,
 and                                         Case No. 2:18-cv-00135-JRG
                                                    LEAD CASE
 COMMSCOPE TECHNOLOGIES LLC and
 CELLMAX TECHNOLOGIES AB,
           Intervenor-Defendants.

 SPRINT COMMUNICATIONS
 COMPANY, L.P., ET AL.,
           Defendants,
 and                                         Case No. 2:18-cv-00136-JRG
 COMMSCOPE TECHNOLOGIES LLC and
 CELLMAX TECHNOLOGIES AB,
           Intervenor-Defendants.

 T-MOBILE US, INC. ET AL.,
           Defendants,
 and                                         Case No. 2:18-cv-00137-JRG
 COMMSCOPE TECHNOLOGIES LLC and
 CELLMAX TECHNOLOGIES AB,
           Intervenor-Defendants.

 VERIZON COMMUNICATIONS INC.
 ET AL.,
           Defendants,
                                             Case No. 2:18-cv-00138-JRG
 and
 COMMSCOPE TECHNOLOGIES LLC,
           Intervenor-Defendant.


               DECLARATION OF NATHAN CURTIS IN SUPPORT OF
                 DEFENDANTS’ CLAIM CONSTRUCTION BRIEF
Case 2:18-cv-00135-JRG Document 211-3 Filed 03/05/19 Page 2 of 5 PageID #: 20027



 I, Nathan R. Curtis, hereby declare as follows:

        1.      I am a resident of the United States and over the age of 21. The facts set forth

 herein are true and of my personal knowledge. If called upon to testify, I could and would verify

 competently thereto.

        2.      I am an attorney at the law firm of Gibson, Dunn & Crutcher LLP and represent

 Defendant AT&T Mobility LLC (“AT&T”) in the above-captioned consolidated action. I am a

 member in good standing of the State Bar of Texas.

        3.      I submit this declaration in support of Defendants’ Claim Construction Brief.

        4.      Attached as Exhibit 1 hereto is a true and correct copy of U.S. Patent

 No. 6,937,191 to C. Puente et al. (“the ’191 patent”).

        5.      Attached as Exhibit 2 hereto is a true and correct copy of U.S. Patent

 No. 7,250,918 to C. Puente et al. (“the ’918 patent”).

        6.      Attached as Exhibit 3 hereto is a true and correct copy of U.S. Patent

 No. 7,557,768 to C. Puente et al. (“the ’768 patent”).

        7.      Attached as Exhibit 4 hereto is a true and correct copy of U.S. Patent

 No. 7,932,870 to C. Puente et al. (“the ’870 patent”).

        8.      Attached as Exhibit 5 hereto is a true and correct copy of U.S. Patent

 No. 8,228,256 to C. Puente et al. (“the ’256 patent”).

        9.      Attached as Exhibit 6 hereto is a true and correct copy of the Declaration of

 Dr. Mohammod Ali served on Fractus on January 14, 2019.

        10.     Attached as Exhibit 7 hereto is a true and correct copy of a letter from Herrero &

 Asociados, representing Fractus, S.A., to the European Patent Office in response to the Notice of

 Opposition filed by Kathrein-Werke for European Patent No. 1227545, dated November 2, 2004.




                                                   -2-
Case 2:18-cv-00135-JRG Document 211-3 Filed 03/05/19 Page 3 of 5 PageID #: 20028



        11.     Attached as Exhibit 8 hereto is a true and correct copy of the Amendment in

 Response to Non-Final Office Action filed in the prosecution of application no. 11/803,782

 (which issued as the ’768 patent), dated October 20, 2008.

        12.     Attached as Exhibit 9 hereto is a true and correct copy of the IEEE Std.

 145-1993, IEEE Standard Definitions of Terms for Antennas, approved March 18, 1993, and

 produced with Bates numbers DEFENDANTS-0016991–7030.

        13.     Attached as Exhibit 10 hereto is a true and correct copy of excerpts of IEEE 100,

 The Authoritative Dictionary of IEEE Standards Terms (7th ed. 2000), produced with Bates

 numbers DEFENDANTS-0016982–990.

        14.     Attached as Exhibit 11 hereto is a true and correct copy of excerpts of the

 McGraw-Hill Dictionary of Scientific and Technical Terms (6th ed. 2003), produced with Bates

 numbers DEFENDANTS-0017126–134.

        15.     Attached as Exhibit 12 hereto is a true and correct copy of excerpts of Rudolf F.

 Graf, Modern Dictionary of Electronics (7th ed. 1999).

        16.     Attached as Exhibit 13 hereto is a true and correct copy of the Amendment After

 Final Action filed in the prosecution of application no. 13/530,249 (which issued as U.S. Patent

 No. 8,896,493), dated August 26, 2013.

        17.     Attached as Exhibit 14 hereto is a true and correct copy of Fractus’s Opening

 Claim Construction Brief in Fractus, S.A. v. ZTE Corp. et al., No. 2:17-cv-00561, Dkt. 77 (E.D.

 Tex.), dated July 17, 2018, and produced with Bates numbers DEFENDANTS-0016897–929.

        18.     Attached as Exhibit 15 hereto is a true and correct copy of U.S. Patent

 No. 7,394,432 to C. Puente et al.




                                               -3-
Case 2:18-cv-00135-JRG Document 211-3 Filed 03/05/19 Page 4 of 5 PageID #: 20029



        19.     Attached as Exhibit 16 hereto is a true and correct copy of the Amendment in

 Response to Non-Final Office Action filed in the prosecution of application no. 10/988,261

 (which issued as the ’918 patent), dated May 26, 2006.

        20.     Attached as Exhibit 17 hereto is a true and correct copy of U.S. Patent

 No. 5,534,877 to R. Sorbello et al.

        21.     Attached as Exhibit 18 hereto is a true and correct copy of annotated excerpts of

 47 C.F.R. Part 2 (revised October 1, 1999).

        22.     Attached as Exhibit 19 hereto is a true and correct copy of the Amendment in

 Response to Non-Final Office Action filed in the prosecution of application no. 12/476,308

 (which issued as the ’870 patent), dated November 2, 2010.

        23.     Attached as Exhibit 20 hereto is a true and correct copy of U.S. Patent

 No. 5,838,282 to F. Lalezari et al.

        24.     Attached as Exhibit 21 hereto is a true and correct copy of excerpts of Hargrave’s

 Communications Dictionary (2001), produced with Bates numbers DEFENDANTS-0016944–

 918.

        25.     Attached as Exhibit 22 hereto is a true and correct copy of excerpts of W.

 Stutzman, Antenna Theory and Design (2d ed. 1998), produced with Bates numbers

 DEFENDANTS-0009085–252.

        26.     Attached as Exhibit 23 hereto is a true and correct copy of excerpts of the

 International Telecommunication Union (ITU) World Radiocommunication Conference

 (Istanbul, 2000), produced with bates numbers FRACTUS_00113184–856.

        27.     Attached as Exhibit 24 hereto is a true and correct copy of annotated excerpts of

 47 C.F.R. Part 2 (revised October 1, 2017).




                                               -4-
Case 2:18-cv-00135-JRG Document 211-3 Filed 03/05/19 Page 5 of 5 PageID #: 20030



         28.    Attached as Exhibit 25 hereto is a true and correct copy of excerpts of the claim

 construction hearing in Fractus, S.A. v. ZTE Corp. et al., No. 2:17-cv-00561 (E.D. Tex.), which

 took place on August 28, 2018.

         29.    Attached as Exhibit 26 hereto is a true and correct copy of the Amendment filed

 in the prosecution of application no. 10/135,019 (which issued as the ’191 patent), dated July 6,

 2004.

         30.    Attached as Exhibit 27 hereto is a true and correct copy of a letter from Oficina

 Ponti, representing Fractus, S.A., to the European Patent Office regarding the opposition

 proceedings for European Patent No. 1227545, dated October 11, 2012.

         31.    Attached as Exhibit 28 hereto is a true and correct copy of a letter from Herrero

 & Asociados, representing Fractus, S.A., to the European Patent Office regarding the opposition

 proceedings for European Patent No. 1227545, dated November 20, 2006.

         32.    Attached as Exhibit 29 hereto is a true and correct copy of the specification and

 claims filed with the application for European Patent No. 1227545.

         33.    Attached as Exhibit 30 hereto is a true and correct copy of excerpts of the Oxford

 American Dictionary and Language Guide (1999), produced with Bates numbers

 FRACTUS_00113888–895.



         I declare under penalty of perjury under the laws of the United States of America that the

 foregoing is true and correct.



 Executed on March 5, 2019.


                                                         Nathan R. Curtis




                                                -5-
